Bunn, C. J. This case is governed by the cases of Goodrum v. Ayers, 56 Ark. 93, and Cooper v. Freeman Lumber Co., 61 Ark. 36. The register book of the county clerk, as well as the certificate of purchase of the land at the tax sale, shows that at the sale the land in question was bid off by appellee for 75 cents taxes and 85 cents penalty and costs, making in the aggregate the sum of $1.60. The testimony of the clerk and sheriff — introduced not to contradict the record of the sale but to explain it, and therefore admissible — showed that a part of the 85 cents charged as costs was the 25 cents charged for the certificate of purchase. At the time this tax sale was made, the revenue act of 1883 was in force, and governed such sales. Under that act, the 25 cents for the certificate of purchase was not a part of the costs of sale, but was a fee to be paid by the purchaser to the collector making- and delivering- to him.the certificate. Having been included in this instance as part of the cost of sale, it was an overcharge, and, under the rulings in the case cited, the sale and subsequent proceedings thereunder are made void. By the act of 1893, — doubtless to meet the difficulty suggested in the Goodrum-Ayers Case — the 25 cents for the certificate of purchase is made a part of the cost of sale, but this case arose before the passage of the latter act, and is governed as stated by the act of 1883. The prayer of the defendant’s cross-bill should be granted, and the cloud upon his title removed. Reversed and remanded, with instructions to enter a decree in accordance with this opinion, upon the answer and cross-bill.